Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 1 of 26          PageID #: 692




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

UNITED STATES OF AMERICA                )
                                        )
      v.                                )     No. 1:16-cr-00130-JAW-1
                                        )
JAMIE AKERSON                           )


           ORDER ON MOTION FOR COMPASSIONATE RELEASE

      An inmate serving a one hundred sixty-month sentence for his role as the

leader of a conspiracy to distribute and possess with intent to distribute one kilogram

or more of heroin moves for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). The Court concludes that the inmate has failed to carry his burden

of proving extraordinary and compelling reasons warranting release, and the

seriousness of his offense, the relatively short time he has served, and the need for

the sentence served to fulfill the sentence imposed preclude his release. The Court

dismisses the motion without prejudice.

I.    PROCEDURAL BACKGROUND

      On April 14, 2017, Jamie Akerson pleaded guilty to conspiracy to distribute

and possess with intent to distribute one kilogram or more of heroin in violation of 21

U.S.C. §§ 846 and 841(a)(1). Min. Entry (ECF No. 87). On October 15, 2018, the

Court sentenced Mr. Akerson to one hundred sixty months of imprisonment, five

years of supervised release, and a $100 special assessment.         Min. Entry (ECF

No. 155); J. (ECF No. 158).

      On February 11, 2021, Mr. Akerson filed a pro se motion for compassionate

release. Mot. for Compassionate Release (ECF No. 180) (Def.’s Pro Se Mot.). The next
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 2 of 26           PageID #: 693




day, the Court appointed counsel for Mr. Akerson.         Appointment of Counsel &

Scheduling Order (ECF No. 182). After an extension of time, Mr. Akerson filed an

amended motion for compassionate release on February 26, 2021. Def.’s Am. Pet. for

Compassionate Release (ECF No. 190) (Def.’s Mot.).          On March 11, 2021, the

Government responded in opposition. Gov’t’s Opp’n to Def.’s Mot. for Compassionate

Release re: First Step Act (ECF No. 194) (Gov’t’s Opp’n). Mr. Akerson replied on

March 15, 2021. Def.’s Reply to Gov’t’s Opp’n to Def.’s Am. Pet. for Compassionate

Release (ECF No. 195) (Def.’s Reply).

      On April 8, 2021, the Court ordered Mr. Akerson to answer six questions

regarding his vaccination status: “(1) has a vaccination been offered to Mr. Akerson,

(2) did he accept the vaccination, (3) when was he vaccinated, (4) has he received one

or two vaccinations, (5) if he is fully vaccinated, when did he become fully vaccinated,

and (6) if he refused the vaccination, why.” Order (ECF No. 199). On April 20, 2021,

Mr. Akerson responded, informing the Court that he received the first dose of the

Pfizer vaccine on March 30, 2021 and was due to receive his second dose on April 20,

2021. Def.’s Resp. to Court’s April 8, 2012 Order on Am. Pet. for Compassionate

Release (ECF No. 200) (Vaccine Status Update).

II.   FACTUAL BACKGROUND

      The Court draws much of this factual background from Mr. Akerson’s Revised

Presentence Investigation Report (PSR).        See Restricted U.S. Probation Filing,

Attach. 3, PSR (ECF No. 183). Mr. Akerson did not object to the contents of the PSR

either before or at his sentencing hearing and the Court adopted the PSR without



                                           2
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 3 of 26         PageID #: 694




change and relied on it to sentence Mr. Akerson.        See PSR Addendum to the

Presentence Report at 28; compare PSR ¶¶ 18-28, 52, 84, with Statement of Reasons

at 1 (ECF No. 159).

      A.     Criminal History

      Mr. Akerson’s criminal history is extensive. Between 1980 and 2001, he was

convicted thirteen times in Connecticut state court for offenses including reckless

endangerment, threatening, possession of marijuana, larceny, failure to appear, and

escape. PSR ¶¶ 30-42. The Probation Office (PO) requested information about these

convictions from state of Connecticut authorities but had not received any

information by the date of the sentencing hearing. Id. Due to their age, the PO

assigned no criminal history points to these offenses.         The Court turns to

Mr. Akerson’s more recent convictions.

      On July 10, 2003, Mr. Akerson was sentenced by the Enfield, Connecticut

Superior Court to four years of imprisonment with twelve months to serve, and three

years’ probation for assault. Id. ¶ 43. On June 24, 2005, he was sentenced to two

years of imprisonment for a probation violation. Id. That same day, Mr. Akerson

was sentenced by the Enfield Superior Court to one year of imprisonment for

“Evading – Injury/Property.” Id. ¶ 44. According to the incident report, a witness

observed a large vehicle driven by Mr. Akerson weave from lane to lane passing cars,

swerve into oncoming traffic, strike a woman’s vehicle, and then speed off. Id.

      On June 24, 2005, Mr. Akerson was also sentenced by the Enfield Superior

Court for three different larceny and failure to appear convictions. First, he was



                                          3
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 4 of 26          PageID #: 695




sentenced to ninety days’ imprisonment for larceny concurrent with one year of

imprisonment for failure to appear after a loss prevention officer at a department

store observed Mr. Akerson conceal two boxes of perfume, valued at $97.50, and exit

the store without paying for them. Id. ¶ 45. Second, he was sentenced to ninety days’

imprisonment for larceny concurrent with one year of imprisonment for failure to

appear after a loss prevention officer at a department store observed Mr. Akerson

take two Clinique gift sets, valued at $208.50, off the rack and exit the store without

paying for them. Id. ¶ 46. Finally, he was sentenced to three years of imprisonment

for third degree larceny, but no further information is available concerning the

offense conduct. Id. ¶ 47.

      Mr. Akerson was convicted of several other larceny and theft crimes. On

August 16, 2005, Mr. Akerson was sentenced by the New Britain, Connecticut

Superior Court to ninety days’ imprisonment for larceny. Id. ¶ 48. According to the

incident report, the manager of a convenience store saw Mr. Akerson run out of the

store carrying a basket containing cans of baby formula and leave the scene in a

pickup truck. Id. On December 9, 2008, Mr. Akerson was sentenced to thirty months’

imprisonment by the Enfield Superior Court for third degree larceny. Id. ¶ 49.

According to the application for an arrest warrant, the owner of an automotive repair

business noticed that one of his vehicles was missing; a review of the surveillance

system revealed a tow truck belonging to a towing company in Enfield, Connecticut,

leaving the premises with a 1990 Dodge Ram truck valued at approximately $2,500.

Id. The owner of the towing company indicated that Mr. Akerson, an employee of the



                                          4
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 5 of 26        PageID #: 696




company, was the driver of the tow truck and indicated that Mr. Akerson did not

return to pick up his paycheck and attempts to contact him were unsuccessful. Id.

Finally, on November 24, 2010, Mr. Akerson was sentenced to two days’

imprisonment and a $300 fine for theft and two days imprisonment for criminal

trespassing. Id. ¶ 50. According to the incident report, Mr. Akerson tried to remove

eighty-nine pounds of copper valued at $229 from a scrap yard. Id.

      Most recently, on May 21, 2013, Mr. Akerson was convicted before the

Penobscot Judicial Center, Bangor, Maine for a driving violation but no further

information is available, and the PO assigned no criminal history points to the

offense. Id. ¶ 51.

      The PO found that Mr. Akerson was a criminal history category VI, the highest

criminal history category available under the United States Sentencing Guidelines.

Id. ¶ 52. At the sentencing hearing, the Court concluded that Mr. Akerson was a

criminal history category VI. Statement of Reasons, Attach. 1, Findings Affecting

Sentencing ¶ 8.

      B.     Offense Conduct

      The investigation into the Akerson-Shorey drug trafficking conspiracy began

in 2015, when the U.S. Department of Justice, Drug Enforcement Administration

(DEA) started investigating the drug trafficking activities of Don Grace. Id. ¶ 6. At

the direction of DEA agents, a confidential source (CS-1) purchased heroin from

Mr. Grace on six occasions between August 28, 2015 and January 7, 2016. Id.




                                         5
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 6 of 26          PageID #: 697




      On October 29, 2015, Massachusetts State Police stopped Holly Grant for

speeding. Id. ¶ 7. An investigation revealed Ms. Grant did not have a valid driver’s

license and was driving a vehicle registered to Todd Shorey. Id. A search of the

vehicle revealed approximately three hundred grams of heroin. Id. According to

CS-1, Ms. Grant made the trip to Connecticut for Mr. Shorey to pick up heroin and

was stopped by police on her way back to Maine. Id.

      In December 2015, DEA agents learned that Mr. Grace was making weekly

trips to Connecticut and on each trip he picked up approximately $15,000 worth of

heroin. Id. ¶ 8. They believed Jamie Akerson was the leader of the drug trafficking

organization, and Mr. Grace was working with Mr. Shorey and Mr. Akerson to obtain

heroin from an out-of-state supplier. Id. DEA agents initiated electronic surveillance

of Mr. Grace’s cellphone and in January 2016, Maine State Police troopers stopped a

vehicle with Mr. Grace in the backseat. Id. A search of the vehicle revealed three

hundred thirty grams of heroin, and Mr. Grace was arrested.         Id. A review of

Mr. Grace’s cellphone records showed there were two hundred thirty-four contacts by

a telephone subscribed to Mr. Akerson and two hundred twenty-nine contacts by two

telephones subscribed to Mr. Shorey. Id. ¶ 9.

      On January 25, 2016, law enforcement officers attempted to interview

Mr. Akerson at his residence in Pittsfield, Maine, but he stated he did not know

anything and requested to speak with a lawyer. Id. That same day, officers went to

Mr. Shorey’s residence in Newport, Maine to interview him.         Id.   When agents

approached the front door, they observed Mr. Shorey standing at the top of the stairs



                                          6
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 7 of 26          PageID #: 698




with a firearm in his possession but not pointed at the officers. Id. Once the officers

identified themselves, Mr. Shorey dropped the weapon.         Id.   When questioned,

Mr. Shorey indicated that Mr. Akerson had “pistol-whipped” him in the head, and he

showed agents a scar on top of his head. Id. When questioned regarding drug

trafficking activities, Mr. Shorey asked to speak with a lawyer. Id.

       Two confidential sources provided grand jury testimony.          A cooperating

defendant (CD) stated that in August 2015, he was introduced to Mr. Shorey for the

purpose of obtaining heroin and helping Mr. Shorey “move” heroin. Id. ¶ 10. After

the introduction, CD started obtaining heroin from Mr. Shorey on a regular basis,

initially obtaining ten or fifteen bags per day. Id. Over time, CD received more heroin

from Mr. Shorey, obtaining about seven hundred or eight hundred grams of heroin.

Id.   CD got the heroin by calling Mr. Shorey and then meeting Mr. Shorey at

Mr. Shorey’s residence. Id. While at Mr. Shorey’s house, CD met Mr. Akerson, and

based on comments made by Mr. Akerson, CD understood that Mr. Shorey was

dealing heroin for Mr. Akerson. Id. CD was also aware of a couple people who rode

with Mr. Shorey to Connecticut to help Mr. Shorey transport the heroin from

Connecticut to Maine. Id.

       After Ms. Grant’s arrest, Mr. Shorey stopped dealing heroin for Mr. Akerson,

and shortly thereafter, CD started selling heroin for Mr. Akerson. Id. The initial

pick-up occurred in the Lewiston/Augusta area and involved three hundred grams of

heroin. Id. Subsequently, CD started traveling to Connecticut where he met an

individual known as “Templer” and provided money for heroin to take back to Maine.



                                          7
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 8 of 26        PageID #: 699




Id. Each of the six trips CD made involved three hundred thirty grams of heroin for

a total of 1,980 grams of heroin, which he obtained for $15,000. Id. Each week, CD

provided Mr. Akerson with between $20,000 and $25,000 in drug proceeds, some of

which Mr. Akerson presumably used to purchase a snowmobile, a box trailer, and a

Harley Davidson motorcycle.    Id.   CD also stated that he observed firearms at

Mr. Shorey’s house, and Mr. Akerson indicated that the majority of those firearms

belonged to Mr. Akerson. Id.

      A second confidential source (CS-2) stated that he met Mr. Shorey in May 2015

and shortly thereafter essentially moved into Mr. Shorey’s residence.     Id. ¶ 11.

Mr. Shorey introduced CS-2 to Mr. Akerson, who provided CS-2 with several bundles

of heroin. Id. In June 2015, Mr. Akerson and Mr. Shorey purchased a vehicle used

by CS-2 and Mr. Shorey to travel out-of-state to meet Templer to obtain heroin. Id.

Between May and October 2015, CS-2 made about fifty trips with Mr. Akerson or

Mr. Shorey to obtain heroin from Templer, obtaining between one hundred and three

hundred grams, for a low-end estimate of five thousand grams of heroin. Id. CS-2

also testified that Mr. Shorey used some of the drug proceeds to buy firearms for

Mr. Akerson because Mr. Akerson was unable to purchase firearms due to his felony

convictions. Id. Mr. Akerson and Mr. Shorey shot the firearms in a lot behind

Mr. Shorey’s residence, and Mr. Shorey usually sat with a handgun on the armrest

of a chair in case someone tried to steal the heroin. Id. On one occasion, CS-2

observed Mr. Akerson hit Mr. Shorey in the back of his head with a handgun, in part,

because Mr. Shorey had someone at his residence who owed Mr. Akerson money. Id.



                                         8
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 9 of 26           PageID #: 700




      The investigation revealed that from about May 1, 2015 until January 25,

2016, Mr. Akerson conspired with others to distribute one kilogram or more of heroin.

Id. ¶ 12. Mr. Akerson obtained the heroin from an out-of-state source, packaged it in

“bundles” of ten small bags containing one-tenth gram of heroin per bag, and with

Mr. Shorey and others, transported the heroin to central Maine for distribution. Id.

Mr. Akerson collected the drug proceeds and used them to purchase more heroin. Id.

In this way, the conspiracy obtained and distributed thousands of bags of heroin per

week. Id.

      With respect to drug quantity, the PO concluded that Mr. Akerson was

responsible for a total of 8.28 kilograms of heroin. Id. ¶ 13. To avoid potential double

counting, the PO did not hold Mr. Akerson accountable for any heroin obtained during

the controlled purchases. Id.

      C.     Guideline Calculations

      As a result of his criminal history and offense conduct, the Court determined

that Mr. Akerson was a Criminal History Category VI with a Total Offense Level of

37. Statement of Reasons at 1. The applicable sentencing guideline range was three

hundred sixty months to life imprisonment, five years of supervised release, and a

fine between $40,000 and $10,000,000. Id. The Court departed below the guideline

range and sentenced Mr. Akerson to one hundred sixty months of incarceration, five

years of supervised release, and a $100 special assessment. Id. at 2; J. at 2-7.




                                           9
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 10 of 26            PageID #: 701




 III.   THE PARTIES’ POSITIONS

        A.     Jamie Akerson’s Motion

        Mr. Akerson requests compassionate release “due to heightened COVID-19

 risks associated with [his] multiple comorbidities.” Def.’s Mot. at 1. He first states

 that he fully exhausted his administrative remedies on November 10, 2020 when the

 Warden of FCI Otisville denied his request for compassionate release. Id. at 3.

 Turning to the merits, he argues that prison inmates with certain medical conditions

 cannot social distance and are “sitting ducks” should they be exposed to COVID-19.

 Id. at 4. He contends that he has five medical conditions that put him at “significant

 risk” from COVID-19: obesity, hyperlipidemia, hypertension, COPD/asthma, and

 prediabetes. Id. He also claims that at fifty-nine years old, his age puts him at higher

 risk. Id. at 5.

        Regarding the 18 U.S.C. § 3553(a) factors, Mr. Akerson asserts that he “was

 on bail for almost 6 months without incident” and “[d]uring pretrial supervision, [he]

 was respectful and actively engaged in the supervision process with a positive

 attitude.” Id. He points to his “lengthy work history” and his commercial driver’s

 license, claiming he has employment waiting for him in Newport, Maine, near his

 home. Id. at 6. He further argues that he “actively protected the public at significant

 personal risk by testifying in open court against his supplier, Myron Crosby.” Id.

 While in prison, he has “taken advantage of BOP educational opportunities” by taking

 classes in history, health, and anatomy. Id. He states he has served about forty-

 eight months of his one hundred sixty-month sentence, and with an “elderly offender



                                           10
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 11 of 26           PageID #: 702




 two-thirds” release date of February 3, 2026, he “can be considered to have served

 roughly half of his time in prison.” Id. Finally, he states that if released, he would

 return home to his wife and remain on supervised release. Id. at 7.

       In conclusion, Mr. Akerson requests compassionate release “in consideration

 of his at-risk medical conditions (obesity, COPD, hypertension, Asthma, and

 prediabetes), his age, his inability to social distance in prison, his low risk to the

 community, his benefit to the community as a cooperating, testifying witness, his

 work history, the availability of work, and his demonstrated ability to follow release

 conditions set by Probation and this Court.” Id. at 8.

       B.     The Government’s Opposition

       The Government concedes that Mr. Akerson exhausted his administrative

 remedies and further recognizes that Mr. Akerson’s “diagnoses of obesity and chronic

 obstructive pulmonary disease (‘COPD’) qualify as ‘extraordinary and compelling

 reasons’ warranting his release” but opposes his motion because he “remains a danger

 to the public and the sentencing factors set forth in 18 U.S.C. § 3553(a) weigh against

 release.”   Gov’t’s Opp’n at 1.   The Government first provides background into

 Mr. Akerson’s offense, noting that he has served about forty-eight months of his

 sentence and while incarcerated “he has completed BOP educational programming”

 and “has a nearly unblemished disciplinary record.” Id. at 4. The Government

 reports the COVID-19 statistics at FCI Otisville and then turns to the merits of the

 motion. Id. at 6.




                                           11
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 12 of 26            PageID #: 703




       The Government concedes that COPD and obesity are extraordinary and

 compelling reasons warranting release but contends that Mr. Akerson “poses a

 significant danger to the safety of the community.” Id. at 10. The Government looks

 to the nature and circumstances of the offense, which it claims involved “leadership

 of a conspiracy to distribute and possess with the intent to distribute heroin,

 possession and use of firearms, and violent pistol-whipping of a co-conspirator.” Id.

 at 10-11 (“He acted as the leader of a drug organization. He arranged for out-of-state

 trips to procure heroin; personally went on out-of-state trips to purchase heroin; used

 the mails and helped purchase and register a car to be used as a means of making

 drug runs; illegally possessed and used firearms; and engaged in violence in

 connection with the drug conspiracy”). Therefore, “consideration of the § 3142(g)

 factors should operate to bar [Mr. Akerson’s] early release.” Id. at 11.

       The Government argues the § 3553(a) factors, particularly the nature and

 circumstances of the offense, similarly weigh against release. Id. The Government

 contends that Mr. Akerson has served only “one-third of his imposed term of

 imprisonment” and his “trafficking of heroin as part of an interstate conspiracy

 continues to warrant the sentence imposed.” Id. at 12. Finally, the Government

 argues that Mr. Akerson has a “significant history of drug abuse and addiction” and

 enrolling in the BOP’s Residential Drug Abuse Program “could prove beneficial to his

 prospects upon release.” Id. at 13.




                                           12
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 13 of 26          PageID #: 704




       C.     Jamie Akerson’s Reply

       Jamie Akerson replies to the Government’s opposition by addressing his

 danger to the community and the § 3553(a) factors. Def.’s Reply at 1. First, he states

 that the Court rejected a danger to the community argument in granting his pre-

 conviction bail in October 2016, and he then spent the next six months “with an

 exceptional pretrial release record.” Id. at 1-2. He claims he “proved during pretrial

 release that he can abide by conditions of supervised release and, therefore, is not

 presently a danger to the public.” Id. at 2. Second, he rejects the Government’s

 argument that he does not acknowledge his role in the offense, stating that he pleaded

 guilty, admitted the conduct, and “was used by the government as their prime witness

 in their investigation against Myron Crosby.” Id. “Without [his] cooperation,” he

 argues “the government would never have obtained its conviction against

 Mr. Crosby.” Id. Third, he addresses the COVID-19 conditions at FCI Otisville,

 claiming that federal prisons are “tinder boxes” for COVID-19 outbreaks and “the

 chances of contracting COVID-19 in Otisville are higher than they would be in

 Penobscot County.” Id. at 3. Finally, he “concedes that his 160 month sentence was

 justified at the time it was imposed in 2018” but “with COVID risks now rendering

 his continued incarceration a potential death sentence, [he] has been forced to

 reconsider his sentence” and he “asks the Court to do the same.” Id. at 4.

 IV.   LEGAL STANDARD

       Over the course of the COVID-19 pandemic, the Court addressed the legal

 standard for deciding a motion for compassionate release on several occasions. See,



                                          13
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 14 of 26                         PageID #: 705




 e.g., United States v. Crosby, 1:17-cr-00123-JAW-01, 2020 U.S. Dist. LEXIS 199085,

 at *16-23 (D. Me. Oct. 27, 2020). Put succinctly, 18 U.S.C. § 3582(c)(1)(A)(i) permits

 a court to modify a term of imprisonment when (1) “extraordinary and compelling

 reasons warrant” the movant’s release, (2) release is consistent with “the factors set

 forth in [18 U.S.C. §] 3553(a),” and (3) release comports with “applicable policy

 statements issued by the Sentencing Commission . . ..” 18 U.S.C. § 3582(c)(1)(A). 1

         The United States Sentencing Commission issued a policy statement under

 United States Sentencing Guideline § 1B1.13 for addressing compassionate release

 motions under § 3582(c)(1)(A). 2 This policy statement requires that the movant must

 meet the “requirements of subdivision (2),” which provides that a court must

 determine that “the defendant is not a danger to the safety of any other person or to


 1        Section 1B1.13 of the United States Sentencing Commission Guidelines addresses reductions
 in the terms of imprisonment under 18 U.S.C. § 3582(c)(1)(A). But the Commission promulgated these
 provisions before Congress enacted the First Step Act. See United States v. Brooker, 976 F.3d 228,
 230-34 (2d Cir. 2020) (discussing the history of § 1B1.13 and the First Step Act). As Judge Hornby of
 this District noted, the “Second, Fourth, Sixth and Seventh Circuits have . . . ruled that the Guideline
 policy statement applies only to motions brought by the Director of the Bureau of Prisons, not to
 motions for relief brought by defendants, and nothing limits judges’ discretion in considering ‘the full
 slate of extraordinary and compelling reasons that an imprisoned person might bring before them in
 motions for compassionate release.’” United States v. Almeida, Nos. 2:17-cr-52-DBH-01, 2:11-cr-127-
 DBH-01, 2021 U.S. Dist. LEXIS 364, at *4 (D. Me. Jan. 4, 2021) (quoting Brooker, 976 F.3d at 235-37
 and citing United States v. McCoy, 981 F.3d 271, 281-83 (4th Cir. 2020); United States v. Jones, 980
 F.3d 1098, 1108-11 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020)); see
 United States v. Gowdy, 832 F. App’x 325, 327 (5th Cir. 2020) (describing whether § 1B1.13 applies to
 motions for compassionate release as an “open question”); United States v. Pelloquin, No. 20-12818-
 DD, 2020 U.S. App. LEXIS 39966, at *4 (11th Cir. Dec. 21, 2020) (characterizing the issue as “not
 frivolous”).
 2        As the Court has previously discussed, “[t]he Sentencing Commission promulgated this policy
 statement before the emergence of the COVID-19 pandemic and before the changes to § 3582 put in
 place by the FIRST STEP Act; its provisions are therefore not directly related to the unique
 circumstances presented by a global pandemic. Nevertheless, the Court finds the policy provisions are
 a useful starting point for its analysis of the compassionate release motion.” Crosby, 2020 U.S. Dist.
 LEXIS 199085, at *20 n.1. Similarly, Judge Hornby of this district has ruled that this policy statement
 “‘provides helpful guidance’ but ‘is not ultimately conclusive given the statutory change.’” United
 States v. Rembert, No. 2:12-CR-66-DBH, 2020 U.S. Dist. LEXIS 210841, at *1 (D. Me. Nov. 11, 2020)
 (quoting United States v. Fox, No. 2:14-cr-03-DBH, 2019 U.S. Dist. LEXIS 115388, at *5 (D. Me. July
 11, 2019), aff’d, No. 19-1785 (1st Cir. July 23, 2020)). The Court agrees.

                                                   14
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 15 of 26             PageID #: 706




 the community, as provided in 18 U.S.C. § 3142(g).” U.S. SENTENCING GUIDELINES

 MANUAL § 1B1.13 cmt. n.1 (U.S. SENTENCING COMM’N 2018) (U.S.S.G).                 Section

 3142(g) sets forth four factors that a court must consider before releasing a person

 pending trial.   They include: (1) the nature and circumstances of the offense,

 specifically whether the crime is a crime of violence or involves a controlled substance;

 (2) the weight of the evidence against the person; (3) the history and characteristics

 of the person; and (4) the nature and seriousness of the danger to any person or the

 community that would be posed by the person’s release. 18 U.S.C. § 3142(g).

       The policy statement also provides criteria for determining whether

 “extraordinary and compelling reasons” exist to release the defendant. U.S.S.G.

 § 1B1.13 cmt. n.1. These reasons include certain enumerated terminal illnesses and

 similar conditions, physical, functional, mental, or cognitive impairments, age, family

 circumstances, and other unenumerated reasons. Id. § 1B1.13 cmt. n.1 (A-D). The

 policy statement further provides that “an extraordinary and compelling reason need

 not have been unforeseen at the time of sentencing in order to warrant a reduction in

 the term of imprisonment.” Id. § 1B1.13 cmt. n.2. Finally, it states that “[p]ursuant

 to 28 U.S.C. § 994(t), rehabilitation of the defendant is not, by itself, an extraordinary

 and compelling reason for purposes of this policy statement.” Id. § 1B1.13 cmt. n.3.

       The movant bears the burden of proving that he is entitled to a sentence

 reduction, and “the Court has broad discretion in deciding whether to grant or deny

 a motion for sentence reduction.” United States v. Curtis, No. 1:14-cr-00140-JAW,




                                            15
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 16 of 26                     PageID #: 707




 2020 U.S. Dist. LEXIS 102045, at *12 (D. Me. June 11, 2020) (quoting United States

 v. Britton, 473 F. Supp. 3d 14, 16 (D.N.H. 2020) (internal citations omitted)).

 V.     DISCUSSION 3

        The Court reviewed Mr. Akerson’s motion along with the Government’s

 response and the applicable law.           The Court finds that Mr. Akerson’s medical

 conditions may place him at higher risk from COVID-19, but in light of his recent

 vaccination and the ongoing vaccination of others at FCI Otisville, Mr. Akerson has

 failed to carry his burden of showing extraordinary and compelling reasons exist to

 warrant his release.         Additionally, the Court concludes that the nature of

 Mr. Akerson’s offense, the relatively short time he has served in relation to his one

 hundred sixty-month sentence, and the need for the sentence imposed to deter him

 and others similarly situated tip the scales against release.

        A.      Extraordinary and Compelling Reasons

        To grant Mr. Akerson’s motion under 18 U.S.C. § 3582(c)(1)(A)(i), the Court

 must find “extraordinary and compelling reasons warrant[ing]” a reduction in

 sentence. According to the Centers for Disease Control and Prevention (CDC), there

 are several factors that increase a person’s risk of severe illness from COVID-19.

        Arguably, the most decisive factor is a person’s age.               Older Adults, CDC,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-




 3       18 U.S.C. § 3582(c)(1)(A) contains a mandatory claim processing rule, which bars some
 compassionate release motions as untimely. See Crosby, 2020 U.S. Dist. LEXIS 199085, at *17 (citing
 United States v. Lugo, No. 2:19-cr-00056-JAW, 2020 U.S. Dist. LEXIS 63673, at *3 (D. Me. Apr. 10,
 2020)). The Government “concedes that [Mr. Akerson] has exhausted the applicable administrative
 process prerequisite to filing the Motion . . ..” Gov’t’s Opp’n at 1. The Court agrees.

                                                 16
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 17 of 26          PageID #: 708




 adults.html (last visited May 10, 2021). Generally, the risk of COVID-19 increases

 as a person ages, and over eighty percent of deaths occur in people who are sixty-five

 or older. Id. The age-related risk does not disappear when someone is younger than

 sixty-five. See id. (Table entitled “Risk for COVID-19 Infection, Hospitalization, and

 Death By Age Group”). Thus, even though at age fifty-nine Mr. Akerson is not in the

 highest risk group, he is more likely than someone younger to require hospitalization

 or suffer other serious complications, including death, from COVID-19.

       People with certain medical conditions may be at high risk of getting seriously

 ill if they contract COVID-19. The CDC guidelines list a number of medical conditions

 that “can make [a person] more likely to get severely ill from COVID-19.” People with

 Certain Med. Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

 extra-precautions/people-with-medical-conditions.html (last visited May 10, 2021)

 (CDC COVID Med. Conditions).          By contrast, the CDC lists only one condition,

 pregnancy, that it says is—as opposed to can be—more likely to make a person

 severely ill from COVID-19.     Id.    The Court assesses Mr. Akerson’s underlying

 medical conditions against the most recent CDC guidance.

       Mr. Akerson asserts five medical conditions that he claims put him at

 significant risk from COVID-19: (1) obesity, (2) hyperlipidemia, (3) hypertension,

 (4) COPD/asthma, and (5) prediabetes. Def.’s Mot. at 4. Mr. Akerson’s most recent

 medical records from January 21, 2021 provide evidence of each of these conditions.

 Id., Attach. 3, BOP Health Services, Clinical Encounter at 2 (BOP Health Records).

 Thus, the Court accepts that Mr. Akerson does, in fact, suffer from those conditions.



                                            17
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 18 of 26           PageID #: 709




       According to the CDC, being overweight or obese can make it more likely that

 a person will get severely ill from COVID-19. CDC COVID Med. Conditions. The

 CDC notes that the “risk of severe COVID-19 illness increases sharply with elevated

 BMI.” Id. The CDC defines “obesity” as a body mass index (BMI) of more than 30

 and less than 40 kg/m2 and “severe obesity” as a BMI of more than 40 kg/m2. Id. The

 CDC defines “overweight” as a BMI more than 25 and less than 30 kg/m2. Id. BOP

 records show that on January 21, 2021, a doctor diagnosed Mr. Akerson with

 “obesity,” BOP Health Records at 2, and a clinical encounter on May 5, 2020 measured

 his BMI at 34.5. Def.’s Mot., Attach. 2, BOP Health Services, Clinical Encounter at 26.

 Thus, the Court accepts that Mr. Akerson is obese and therefore may be more likely

 to get severely ill from COVID-19.

       Mr. Akerson next complains of hyperlipidemia, but the CDC does not list

 hyperlipidemia as a condition that can make someone more likely to get severely ill

 from COVID-19.       Without more information, the Court cannot assess how

 hyperlipidemia increases his risk from COVID-19.

       According to the CDC, people with heart conditions can be more likely to get

 severely ill from COVID-19. CDC COVID Med. Conditions. However, specifically for

 hypertension, the CDC says that high blood pressure is “possibly” a condition that

 can make a person more likely to get severely ill from COVID-19. From the Court’s

 reading, the CDC compounds possibilities for hypertension, lessening its risk factor.

 The CDC says that hypertension is possibly a condition that can make a person

 severely ill from COVID-19. Id.



                                           18
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 19 of 26          PageID #: 710




       Next, the CDC states that “chronic lung diseases,” including “chronic

 obstructive pulmonary disease (COPD)” and “asthma (moderate-to-severe),” can

 make a person more likely to get severely ill from COVID-19. Id. Accepting that

 Mr. Akerson suffers from COPD, the Court finds that he may be at higher risk from

 COVID-19.

       Finally, the CDC advises that “having either type 1 or type 2 diabetes can make

 [a person] more likely to get severely ill from COVID-19.” Id. Mr. Akerson, however,

 only claims to be “prediabetic.”    Nothing in the CDC’s guidance suggests that

 prediabetes can increase a person’s risk from COVID-19, and thus the Court cannot

 assess to what degree prediabetes increases his risk from COVID-19.

       The Government “concedes that [Mr. Akerson] offers ‘extraordinary and

 compelling’ reasons warranting compassionate release due to his obesity and COPD.”

 Gov’t’s Opp’n at 9. The Government, however, “does not concede that [Mr. Akerson’s]

 diagnoses make it more likely that he will contract COVID-19 while in BOP custody.”

 Id. at 10 n.6. The BOP website describes FCI Otisville as a “medium security federal

 correctional institution with an adjacent minimum security satellite camp and a

 detention center.” FCI Otisville, BOP, https://www.bop.gov/locations/institutions/otv/

 (last visited May 10, 2021). There are 583 total inmates, with 522 at the FCI and

 FDC and 61 at the Camp. Id.

       Mr. Akerson’s risk of contracting COVID-19 is reduced because of the ongoing

 vaccination program at FCI Otisville. According to the BOP, it has fully inoculated

 113 staff members and 347 inmates at FCI Otisville. COVID-19 Coronavirus, BOP,



                                          19
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 20 of 26             PageID #: 711




 https://www.bop.gov/coronavirus/ (last visited May 10, 2021). The latest COVID-19

 statistics from FCI Otisville are less encouraging. The BOP website lists thirty-six

 inmates and two staff members as having tested positive for COVID-19. Id. No

 inmates or staff have died.       Id.   Fifty-seven inmates and thirty-six staff have

 recovered from COVID-19. Id.

        Mr. Akerson’s risk of serious illness from COVID-19 is further reduced

 significantly by his vaccination. Mr. Akerson confirmed that he received the first

 dose of the Pfizer vaccine on March 30, 2021 and was scheduled to receive the second

 dose on April 20, 2021. Vaccine Status Update. Although the Court has not received

 confirmation from either party that Mr. Akerson actually underwent the second

 vaccine as scheduled, in this circumstance, the Court infers that he must have

 received the booster shot as scheduled. If so, according to the CDC, as of May 4, 2021,

 Mr. Akerson was fully vaccinated—two weeks after his second dose.          When You’ve

 Been     Fully      Vaccinated,         CDC,       https://www.cdc.gov/coronavirus/2019-

 ncov/vaccines/fully-vaccinated.html (last visited May 10, 2021).

        COVID-19 vaccines have proven to be extremely effective. In particular, the

 Pfizer-BioNTech vaccine is proven to be “95% effective at preventing laboratory-

 confirmed COVID-19 illness in people without evidence of previous infection.” Pfizer-

 BioNTech         COVID-19      Vaccine           Overview     and      Safety,    CDC,

 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines/Pfizer-

 BioNTech.html (last visited May 10, 2021). While the vaccines are not one hundred

 percent effective, the CDC unequivocally says, “COVID-19 vaccines are effective at



                                             20
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 21 of 26           PageID #: 712




 preventing COVID-19 disease, especially severe illness and death.” When You’ve

 Been        Fully   Vaccinated,     CDC,       https://www.cdc.gov/coronavirus/2019-

 ncov/vaccines/fully-vaccinated.html (last visited May 10, 2021).

        The Court agrees with Judge Walker of this District, who recently concluded

 that a fully vaccinated inmate’s risk of serious illness from COVID-19 is

 “substantially reduced, based on publicly available information provided by the

 [CDC].” United States v. Pignatello, No. 1:19-cr-68-LEW, 2021 U.S. Dist. LEXIS

 70677, at *2 (D. Me. Apr. 13, 2021). This conclusion is in line with the vast majority

 of other courts that have concluded “the highly effective available vaccines

 dramatically affect whether an inmate’s medical conditions constitute the

 ‘extraordinary and compelling reason’ required to further consider compassionate

 release.” United States v. Sanders, Crim. Case No.: SAG-06-087, 2021 U.S. Dist.

 LEXIS 72967, at *8 (D. Md. Apr. 15, 2021) (collecting cases).

        Mr. Akerson moves for compassionate release solely “due to heightened

 COVID-19 risks associated with [his] multiple comorbidities.” Def.’s Mot. at 1. Now

 that he is vaccinated, those risks are greatly reduced. In light of his vaccination and

 the ongoing vaccination of others at FCI Otisville, the Court concludes Mr. Akerson

 failed to carry his burden of proving extraordinary and compelling reasons

 warranting release.

        B.      Danger to the Community

        Notwithstanding the Court’s finding regarding any extraordinary and

 compelling reasons for Mr. Akerson’s release, the Court concludes Mr. Akerson is a



                                           21
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 22 of 26           PageID #: 713




 danger to the community and will not release him. The Court primarily rests this

 finding on two considerations. First, Mr. Akerson’s offense of conviction. 18 U.S.C.

 § 3142(g) instructs a court to consider “the nature and circumstances of the offense

 charged, including whether the offense . . . involves a . . . controlled substance [or]

 firearm.” Mr. Akerson’s offense involved both. Mr. Akerson was the leader of a

 conspiracy to import and distribute heroin from out-of-state, and the Court held

 Mr. Akerson accountable for over eight thousand grams of heroin in less than a year’s

 time. He purchased a car for others to make heroin resupply trips and personally

 went on trips to purchase heroin. He engaged in violence when he violently pistol-

 whipped his primary co-conspirator Mr. Shorey on the head.

       Mr. Akerson’s offense also involved firearms. As a convicted felon, Mr. Akerson

 was not able to legally purchase firearms, so he employed Mr. Shorey to buy guns for

 him. There is no evidence that Mr. Akerson used the firearms, other than to pistol-

 whip his drug-dealing partner, but the combination of drugs and guns is a recipe for

 disaster. The Court recently found his co-conspirator Todd Shorey posed a danger to

 the community because of his role in the drug conspiracy. United States v. Shorey,

 No. 1:16-cr-00130-JAW-2, 2021 U.S. Dist. LEXIS 65779, at *24-26 (D. Me. Apr. 5,

 2021). As the leader of the drug conspiracy, Mr. Akerson poses an even greater

 danger.

       The Court is also concerned by Mr. Akerson’s history and characteristics. 18

 U.S.C. § 3142(g)(3).   Mr. Akerson’s life has been defined by a long and largely

 uninterrupted pattern of criminal activity. According to the PSR, which the Court



                                           22
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 23 of 26          PageID #: 714




 relied on at sentencing, from age eighteen until his arrest for the federal offense at

 age fifty-four, Mr. Akerson was convicted twenty-two times. This persistent pattern

 of criminal conduct landed Mr. Akerson in Criminal History Category VI.

 Mr. Akerson argues that the Court granted him pretrial release and he abided by his

 bail conditions for six months without incident. Def.’s Mot. at 5. Given his extensive

 criminal history spanning decades, the Court is not persuaded by Mr. Akerson’s short

 six-month period of good behavior while on pretrial release.

       Furthermore, it does not appear that Mr. Akerson has fully addressed his drug

 addictions. In the PSR, Mr. Akerson reports a lengthy history of substance abuse,

 most recently daily using heroin and crack cocaine until his arrest. PSR ¶¶ 68-70.

 In his reply brief, Mr. Akerson cites the PSR, stating that he “became involved in the

 offense in order to support his drug habit and ‘bring more money into the house.’”

 Def.’s Reply at 2 (citing PSR ¶ 16). In spite of this admitted history of substance

 abuse, Mr. Akerson claims he has “no interest” in the BOP’s drug abuse program

 because that program is “for inmates still using drugs” and he claims he “does not

 have an active addiction and is uncomfortable keeping company with those inmates

 who do.” Id. at 6 n.13. This Court recommended Mr. Akerson for enrollment in the

 BOP’s five hundred-hour Residential Drug Abuse Program (RDAP) and imposed

 special conditions targeting his history of substance abuse. J. at 2, 5. Mr. Akerson

 admits that his serious federal offense was fueled in part by his drug addiction, and

 the Court is concerned that if Mr. Akerson does not address his substance abuse he

 will recidivate. See United States v. Greenlaw, No. 1:18-cr-00098-JAW-06, 2020 U.S.



                                          23
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 24 of 26          PageID #: 715




 Dist. LEXIS 182521, at *26-28 (D. Me. Oct. 2, 2020) (considering inmate’s failure to

 address his substance abuse as relevant to his risk of recidivism and danger to the

 community). Consistent with this Court’s opinion in Greenlaw and the United States

 Supreme Court in Tapia v. United States, 564 U.S. 319 (2011), the Court does not

 rely solely on Mr. Akerson’s lack of drug treatment but merely considers it as one

 factor among others in ruling on Mr. Akerson’s motion.

       Mr. Akerson asserts that while in prison he has “taken advantage of BOP

 educational opportunities, taking classes in history, health, and anatomy.” Def.’s

 Mot. at 6 (internal citations omitted). The Court encourages Mr. Akerson to continue

 his efforts at self-improvement. However, at this time, Mr. Akerson affords the Court

 no grounds on which it may conclude that releasing him would not jeopardize the

 public safety.   Thus, the Court concludes that Mr. Akerson is a danger to the

 community and releasing him would contravene 18 U.S.C. § 3142(g).

       C.     The Section 3553(a) Factors

       Finally, the Court must consider the factors set forth in 18 U.S.C. § 3553(a).

 The Court concludes those factors weigh against release.       The Court has given

 particular weight to the serious nature and aggravating circumstances of

 Mr. Akerson’s offense, as well as his history and characteristics. The Court will not

 repeat its description of the offense conduct but concludes that leading a drug

 trafficking organization that imported enormous amounts of heroin from out-of-state,

 illegally obtaining firearms in furtherance of drug trafficking, and engaging in

 violence does not support early release. Mr. Akerson’s extensive criminal history also



                                          24
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 25 of 26            PageID #: 716




 weighs against release. Furthermore, the sentence must afford adequate deterrence.

 This includes both specific deterrence—that is, the need for Mr. Akerson to serve a

 sentence long enough to deter his own criminal conduct—as well as general

 deterrence, the need to deter others. Particularly in instances like this, where the

 defendant is involved in a drug trafficking conspiracy, a substantial sentence is

 necessary to reflect the seriousness of the offense and to prevent others from engaging

 in similar criminal conduct.

       Mr. Akerson highlights his role in the prosecution of Myron Crosby, claiming

 that he “protected the public at significant personal risk.” Def.’s Mot. at 6. The Court

 recognized his “substantial assistance to the government in the investigation and

 prosecution of others” and departed far below the guideline range of three hundred

 sixty months to life, imposing a one hundred sixty-month sentence. Statement of

 Reasons at 2. The Court reasoned that this sentence was “sufficient but no greater

 than necessary.” The Court reviewed its prior determination and reaffirms it in full.

 The Court received no new information that would alter its reasoning at the time of

 his sentencing hearing. The Court only adds that Mr. Akerson has been incarcerated

 for just 36% of his statutory term and 31% of his full term of imprisonment. Early

 release would fail to reflect the seriousness of the offense, promote respect for the

 law, provide just punishment, or afford adequate deterrence.

       D.     Summary

       Mr. Akerson has not carried his burden of proving entitlement to

 compassionate release. While obesity and COPD can increase the risk of serious



                                           25
Case 1:16-cr-00130-JAW Document 201 Filed 05/10/21 Page 26 of 26        PageID #: 717




 complications from COVID-19, he is now vaccinated and so his risk of serious illness

 from COVID-19 is substantially reduced.       Furthermore, given the nature and

 circumstances of his offense, releasing Mr. Akerson early would endanger the

 community and contravene the § 3553(a) factors. The Court wishes Mr. Akerson the

 best and fully expects that he will return to society a productive and law-abiding

 citizen.   On the record before the Court, however, he does not qualify for

 compassionate release under 18 U.S.C. § 3582(c).

 VI.    CONCLUSION

        The Court DISMISSES without prejudice Jamie Akerson’s Amended Petition

 for Compassionate Release (ECF No. 190).


        SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

 Dated this 10th day of May, 2021




                                         26
